ORDER ON MANDATE
PER CURIAM.
Whereas, the judgment in prohibition of this court was entered on July 28, 1970 (238 So.2d ISO) making absolute the rule nisi heretofore rendered against the respondent as judge of the Criminal Court of Record for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed April 21, 1971 (247 So.2d 47), and mandate dated May 7, 1971, now lodged in this court, quashed this court’s judgment with instructions to discharge the rule nisi and to dismiss the prohibition proceeding;
Now, therefore, It is Ordered that the judgment of this court heretofore issued in this cause on July 28, 1970 is withdrawn and vacated, the opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, the rule nisi heretofore issued in this cause is discharged and the Suggestion for a Writ of Prohibition is dismissed. Costs allowed shall be taxed in the Criminal Court of Record (Rule 3.16(b) Florida Appellate Rules, 32 F.S.A.).